Citation Nr: 0943128	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  03-03 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a right heel decubitus ulcer, for the 
purpose of accrued benefits.

2.  Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from April 1956 to March 1960.  
He was born in 1938.  The appellant claims benefits as his 
surviving spouse.

This case was brought before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
The case was remanded by the Board in February 2004.

In a decision in May 2005, the Board denied entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for a 
right heel decubitus ulcer (for the purpose of accrued 
benefits), and denied entitlement to service connection for 
cause of death.

The appellant took the case on appeal to the United States 
Court of Appeals for Veterans Claims (the Court).  In action 
in September 2006, the Court vacated the Board's May 2005 
decision and remanded the case for proceedings consistent 
with the Court's order.

The Board again remanded the case for evidentiary development 
in June 2008.

In July 2009, the Board forwarded the case for a written 
medical expert opinion, which is now of record.  The 
appellant and her representative were provided with copies, 
an informal written presentation has been made on her behalf 
by her representative, and the case is ready for final 
appellate review.


FINDINGS OF FACT

1.  There is no competent medical evidence demonstrating that 
the Veteran developed a right heel decubitus ulcer as a 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault, or as a 
result of an event not reasonably foreseeable, during VA 
hospital care provided in June 1998.

2.  The Veteran died in December 1999 due to a myocardial 
infarction caused by renal failure; service connection was 
not in effect for a renal disability, or for any other 
disability, at the time of the Veteran's death.

3.  There is no competent evidence linking the renal failure 
or any other condition which caused the Veteran's death to 
symptomatology or pathology relating to the Veteran's active 
military service or to VA medical care.


CONCLUSIONS OF LAW

1.  A right heel decubitus ulcer was not the result of 
negligent or otherwise improper VA treatment, or an event not 
reasonably foreseeable, and the criteria for accrued benefits 
are not met. 38 U.S.C.A. §§ 1151, 5121 (West 2002); 38 C.F.R. 
§§ 3.154, 3.361, 3.1000 (2009).

2.  A disability resulting from improper VA medical treatment 
or an event not reasonably foreseeable during VA medical 
care, or incurred in or aggravated by active military 
service, did not cause or contribute substantially or 
materially to cause the Veteran's death.  38 U.S.C.A. §§ 
1151, 1310 (West 2002); 38 C.F.R. §§ 3.102, 3.154, 3.312, 
3.361 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).   

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Appeals for Veterans Claims, in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In the aggregate, the Board finds that the RO has satisfied 
the duty to notify and assist under the VCAA.  The Board 
finds that the content of letters and other communications 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Any 
other defect with respect to timing was harmless error.  See 
Mayfield, supra.  She was advised of the opportunities to 
submit additional evidence after which additional data was 
obtained and entered into the record.  The Board finds that 
the purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim.  She has submitted additional information, and has 
indicated that she has no other information or evidence to 
substantiate the claim.

In addition, it appears that all obtainable evidence 
identified by the appellant relative to the claim has been 
obtained and associated with the claims file, and that 
neither she nor her representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal, 
nor have they suggested in any way that there is any 
prejudice due to a lack of proper VA notice or assistance.

The appellant and her representative herein have demonstrated 
actual knowledge of, and have acted on, the information and 
evidence necessary to substantiate the pending claim.  See, 
e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court 
was convinced that appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim); Huff v. Nicholson, 21 Vet. 
App. 342 (2007) (including the requirements to support a 
claim for DIC). 

In this case, any absence of any information was harmless 
error and, to whatever extent the decision of the Court in 
Dingess, supra, requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board notes that 
such information was provided to the appellant.  Moreover, 
the Veteran has not demonstrated any prejudicial or harmful 
error in VCAA notice, and any presumption of error as to the 
first element of VCAA notice has been rebutted in this case.  
See Shinseki v. Sanders, supra. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development as this would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994). 

II.  Applicable Legal Criteria

A.  Accrued Benefits - 38 U.S.C.A. § 1151

The law and regulations governing claims for accrued 
benefits, as applicable to this case, state that, upon the 
death of a Veteran, his or her lawful surviving spouse may be 
paid periodic monetary benefits to which he or she was 
entitled at the time of death, and which were due and unpaid 
for a period not to exceed two years, based on existing 
rating decisions or other evidence that was on file when the 
Veteran died.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 
3.1000 (2009).  A consequence of the derivative nature of a 
surviving spouse's claim for entitlement to a Veteran's 
accrued benefits is that, without the Veteran having a claim 
pending at time of death, the surviving spouse has no claim 
upon which to base his or her own application.  Jones v. 
West, 136 F.3d 1296, 1300 (Fed. Cir. 1996).

In the instant case, the appellant in September 2000 filed a 
timely claim for accrued benefits in conjunction with her 
claim for dependency and indemnity compensation (DIC).  The 
basis of the appellant's claim is that DIC should be granted 
for the cause of the Veteran's death based upon an asserted 
connection between disability claimed to have resulted from 
improper VA treatment in June 1998 (namely, a right heel 
decubitus ulcer) and the ultimate cause of the Veteran's 
death.

Under the provisions of 38 U.S.C.A. § 1151 (West 2002), if VA 
hospitalization or medical or surgical treatment results in 
additional disability or death that is not the result of the 
Veteran's own willful misconduct or failure to follow 
instructions, compensation is awarded in the same manner as 
if the additional disability or death were service connected.  
See 38 C.F.R. §§ 3.358(a), 3.800(a) (2009).

Earlier interpretations of the statute required evidence of 
negligence or other fault on the part of VA, or the 
occurrence of an accident or an intervening, unforeseen 
event, to establish entitlement to section 1151 benefits.   
See 38 C.F.R. § 3.358(c)(3) (1994).  Those interpretations 
and the cited regulatory provision were invalidated by the 
U.S. Court of Appeals for Veterans Claims in the case of 
Gardner v. Derwinski, 1 Vet. App. 584 (1991), aff'd sub nom. 
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), aff'd, Brown 
v. Gardner, 513 U.S. 115 (1994).

Accordingly, in March 1995, VA published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the aforementioned 
case law.  The amendment was made effective on November 25, 
1991, the date the initial Gardner decision was issued.  60 
Fed. Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996) 
(now codified at 38 C.F.R. § 3.358(c)).

Thereafter, Congress amended 38 U.S.C.A. § 1151 to preclude 
compensation in the absence of negligence or other fault on 
the part of VA or an event not reasonably foreseeable.  The 
amendment applies to claims filed on or after October 1, 1997 
which is the case herein.  Pub. L. No. 104-204, § 422(a), 110 
Stat. 2926 (Sept. 26, 1996); VAOPGCPREC 40-97 (Dec. 31, 
1997).

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204. See 63 Fed. Reg. 45,004 (Aug. 24, 1998).  However, 
those amendments were subsequently rescinded, as part of a 
litigative settlement, and the previous language was 
restored.  63 Fed. Reg. 1,131 (Jan. 8, 1999).  The Board 
notes that new regulations pertaining to disabilities 
resulting from VA negligence, which implement the post-
Gardner changes to 38 U.S.C.A. § 1151, were issued, and went 
into effect on September 2, 2004.  See 69 Fed. Reg. 46,426 
(Aug. 3, 2004). 

In this case, the appellant's claim for benefits under 38 
U.S.C.A. § 1151 was filed after the effective date of the 
amendment thereto.  Therefore, the 1997 statutory amendment, 
and the implementing regulatory revisions, apply herein.

Thus, for purposes of this section in the present case, a 
claimed disability is a qualifying additional disability if 
such disability was not the result of the Veteran's willful 
misconduct and (1) the disability was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the Veteran under any law administered by the Secretary, and 
the proximate cause of the disability was due to either (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination, or (B) an event not reasonably foreseeable.  
38 U.S.C.A. § 1151 (West 2002).

As noted, the pertinent implementing regulations, effective 
from September 2, 2004, are codified at 38 C.F.R. § 3.361, as 
follows, in pertinent part.

Benefits under 38 U.S.C. 1151(a) for additional disability 
or death due to hospital care, medical or surgical 
treatment, examination, training and rehabilitation 
services, or compensated work therapy program.

(a)  Claims subject to this section - (1) General.  
Except as provided in paragraph (2), this section 
applies to claims received by VA on or after October 1, 
1997.  This includes original claims and claims to 
reopen or otherwise readjudicate a previous claim for 
benefits under 38 U.S.C. 1151 or its predecessors.  The 
effective date of benefits is subject to the provisions 
of § 3.400(i).

(b)  Determining whether a Veteran has an additional 
disability.  To determine whether a Veteran has an 
additional disability, VA compares the Veteran's 
condition immediately before the beginning of the 
hospital care, medical or surgical treatment, 
examination, training and rehabilitation services, or 
compensated work therapy (CWT) program upon which the 
claim is based to the Veteran's condition after such 
care, treatment, examination, services, or program has 
stopped.  VA considers each involved body part or system 
separately.

(c)  Establishing the cause of additional disability or 
death.  Claims based on additional disability or death 
due to hospital care, medical or surgical treatment, or 
examination must meet the causation requirements of this 
paragraph and paragraph (d)(1) or (d)(2) of this 
section.   

(1)  Actual causation required.  To establish 
causation, the evidence must show that the hospital 
care, medical or surgical treatment, or examination 
resulted in the Veteran's additional disability or 
death.  Merely showing that a Veteran received care, 
treatment, or examination and that the Veteran has an 
additional disability or died does not establish 
cause.

(2)  Continuance or natural progress of a disease or 
injury.  Hospital care, medical or surgical 
treatment, or examination cannot cause the 
continuance or natural progress of a disease or 
injury for which the care, treatment, or examination 
was furnished unless VA's failure to timely diagnose 
and properly treat the disease or injury proximately 
caused the continuance or natural progress.  The 
provision of training and rehabilitation services or 
CWT program cannot cause the continuance or natural 
progress of a disease or injury for which the 
services were provided.

(3)  Veteran's failure to follow medical 
instructions.  Additional disability or death caused 
by a Veteran's failure to follow properly given 
medical instructions is not caused by hospital care, 
medical or surgical treatment, or examination.

(d)  Establishing the proximate cause of additional 
disability or death.  The proximate cause of disability 
or death is the action or event that directly caused the 
disability or death, as distinguished from a remote 
contributing cause.

(1)  Care, treatment, or examination.  To establish 
that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or 
surgical treatment, or examination proximately caused 
a Veteran's additional disability or death, it must 
be shown that the hospital care, medical or surgical 
treatment, or examination caused the Veteran's 
additional disability or death (as explained in 
paragraph (c) of this section); and

(i)  VA failed to exercise the degree of care that 
would be expected of a reasonable health care 
provider; or

(ii)  VA furnished the hospital care, medical or 
surgical treatment, or examination without the 
Veteran's or, in appropriate cases, the Veteran's 
representative's informed consent. To determine 
whether there was informed consent, VA will 
consider whether the health care providers 
substantially complied with the requirements of § 
17.32 of this chapter. Minor deviations from the 
requirements of § 17.32 of this chapter that are 
immaterial under the circumstances of a case will 
not defeat a finding of informed consent.  Consent 
may be express (i.e., given orally or in writing) 
or implied under the circumstances specified in § 
17.32(b) of this chapter, as in emergency 
situations.

(2)  Events not reasonably foreseeable.  Whether the 
proximate cause of a Veteran's additional disability 
or death was an event not reasonably foreseeable is 
in each claim to be determined based on what a 
reasonable health care would have foreseen.  The 
event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health 
care provider would not have considered to be an 
ordinary risk of the treatment provided.  In 
determining whether an event was reasonably 
foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable 
health care provider would have disclosed in 
connection with the informed consent procedures of § 
17.32 of this chapter.

B.  Service Connection - Cause of Death

In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a); Harvey v. Brown, 6 
Vet. App. 390, 393 (1994).

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1); Schoonover 
v. Derwinski, 3 Vet. App. 166, 168-69 (1992); Ventigan v. 
Brown, 9 Vet. App. 34, 36 (1996).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.304. There are 
some disabilities, including diabetes mellitus, for which 
service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999). 

A claimant is competent to give evidence about what he or she 
experienced, for example, to describe symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the 
Federal Circuit Court has held that in certain situations, 
lay evidence can even be sufficient with respect to 
establishing medical matters such as a diagnosis.  
Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), the Federal Circuit commented that competence to 
establish a diagnosis of a condition can exist when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
Sept. 14, 2009).

Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Furthermore, lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, the resolution of issues which involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

With regard to the pending appellate issues, the Board has 
reviewed the voluminous evidence in the appellant's claims 
file.  Although there is an obligation to provide adequate 
reasons or bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

III.  Pertinent Factual Background and Analysis

The Veteran had active service from April 1956 to March 1960.  
He died in December 1999.  The appellant is his surviving 
spouse.  The issues on appeal are (1) entitlement to 
disability compensation under the provisions of 38 U.S.C.A. 
§ 1151 for right heel decubitus ulcer for the purpose (only) 
of accrued benefits; and (2) entitlement to service 
connection for the cause of the Veteran's death.  

After a concerted effort to obtain all available 
documentation, it appears that all available evidence is now 
in the file and that additional data is not going to be 
forthcoming.

At the time of the Veteran's death in December 1999 from a 
myocardial infarction due to renal failure, his claim for 
benefits under 38 U.S.C.A. § 1151 for alleged improper 
treatment at a VA medical facility, initiated in June 1998, 
was still pending.  

In October 2007, a VA physician reviewed the Veteran's claims 
file and, after citing extensive pertinent evidence, opined 
that his right heel decubitus ulcer had not resulted from 
improper treatment, or lack of treatment, while he was in the 
VA Hospital or VA Nursing Care Home Unit in Atlanta, GA.  
However, the VA examiner did not provide an opinion as to 
whether the development of the Veteran's decubitus ulcer had 
been the result of an event not reasonably foreseeable.

The appellant has submitted a copy of treatise material 
including relating to gangrene; this is of record.

After reviewing the documentation including the above-cited 
opinion, the Board returned the matter to the medical 
reviewer in June 2008 for an addendum, to further respond.  
After several attempts for clarification, the ultimate 
response from the examiner was that the file had been again 
reviewed and nothing had changed as to the original opinion.  

As noted above, 38 U.S.C.A. § 1151 benefits may be awarded 
for a qualifying additional disability when the proximate 
cause of the additional disability was:  (1) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the facility 
furnishing the care, treatment, or examination, or (2) an 
event not reasonably foreseeable.

Although this case is not a medical malpractice action, but 
rather a claim for monthly disability benefits, the 
distinction between foreseeability and nonforeseeability is 
analogous to the concept in such actions.  In other words, if 
medical treatment presents the risk of possible, but rare, 
adverse results or side-effects known to the provider, then 
such an outcome is foreseeable, even though unlikely.  In 
such an instance, the patient, by giving his informed consent 
to the treatment, accepts that the unwanted result may occur 
even if the treatment is properly administered.  On the other 
hand, if a result occurs which was not foreseeable by the 
provider or the patient, then the law authorizes payment of 
benefits under 38 U.S.C.A. § 1151 in this type of claim.

Under 38 C.F.R. § 3.361(d)(2) (2009), the question of whether 
proximate cause of a Veteran's additional disability or death 
was an event not reasonably foreseeable is to be determined 
based on what a reasonable health care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable, but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided.

To ensure that VA met its duty to assist the claimant in 
developing the facts pertinent to the claim, and to ensure 
full compliance with due process requirements, the case was 
forwarded for a expert opinion as to, under the discussion 
above and the evidence of record, the following questions:  
(1)  What is the most likely cause of the Veteran's right 
heel decubitus ulcer which developed during his 
hospitalization at a VA facility in mid-1998?  Pertinent 
discussion as to causation should include the significance of 
the Veteran's reported immobility and bedridden status; (2)  
Based upon your response to the first question, is it at 
least as likely as not (i.e., to at least a 50/50 degree of 
probability) that the Veteran's decubitus ulcer was a result 
of an event not reasonably foreseeable, or is it unlikely 
(i.e., less than a 50/50 degree of probability) that the 
decubitus ulcer was a result of an event not reasonably 
foreseeable?

The written response from the medical expert is now in the 
file, dated in July 2009.  After reviewing the entire file, 
it was opined that - 

[T]he development of the right decubitus ulcer was 
a foreseeable event.  Veteran had pmh [past medical 
history]of dm [diabetes mellitus], esrd [end-stage 
renal disease] and was hospitalized for 2 months, 
6/98 to 8/98 for fluid overload and fluid 
management.  He had skin breakdown noted at time of 
admission to hospital where his toes and r [right] 
foot were noted to have skin breakdown.  During his 
stay at VA he was treated with appropriate therapy 
including wet to dry dressings.  On discharge from 
VA to NH he was noted to be improved and be 
ambulatory with assistive devices .  While the 
development of the r heel ulcer was unfortunate, 
with his pmh of dm, esrd and presumed significant 
vascular disease this is not an unexpected outcome 
from a prolonged hospital stay.  [Emphasis added.]

In assessing the appellant's claims, the Board has reviewed 
the aggregate evidence as well as the several expert opinions 
now of record.  It is noted, in that context, that the 
appellant's representative has recently raised an argument 
that fault should be addressed with regard to greater 
precautions having been required by VA, since decubitus 
ulcers are preventable.  In that regard, it must be 
reiterated from the outset that the law does not require that 
VA be a guarantor of any given outcome, and the 
representative has not cited any authority to the contrary.  
The standard for compensation benefits based on VA care is 
cited above as to foreseeable results and expectations 
associated with such care.  As noted above, the event in this 
case, the right heel decubitus ulcer, was not an 
unforeseeable or unimaginable occurrence, but one which could 
be anticipated from a long hospital stay, particularly where 
breakdown of the skin in that area of the body was noted upon 
the Veteran's admission to the VA facility in 1998.

The only opinion to the contrary as relates to the specifics 
of this case is the opinion expressed by the appellant.  Her 
sincerity is not questioned, and she is certainly entitled to 
her observations and comments.  However, that opinion is 
contrary to the remainder of the record, and is not given 
comparable weight with the medical experts when the sole and 
singular issue becomes one of clinical pathology/etiology and 
professional standards of care. 

In this instance, the aggregate evidence supports the well 
reasoned multiple expert opinions of record that the 
Veteran's right heel decubitus ulcer, while regrettable and 
unfortunate, was not the result of negligent or otherwise 
improper VA treatment, or an event not reasonably 
foreseeable.  Accordingly, the criteria for accrued benefits 
are not met. 

Similarly, service connection was not in effect for any 
disability, nor was compensation payable as such pursuant to 
the provisions of 38 U.S.C.A § 1151.  Since a disability 
resulting from improper VA medical treatment or an event not 
reasonably foreseeable, or a disability incurred in or 
aggravated by active military service, did not cause or 
contribute substantially or materially to cause the Veteran's 
death, service connection is not warranted on either basis.  

As to both issues herein, the evidence is not equivocal, and 
a reasonable doubt is not raised to be resolved in the 
claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a right heel decubitus ulcer, for the 
purpose of accrued benefits, is denied.

Entitlement to service connection for the cause of the 
Veteran's death is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


